Exhibit 10.37

OFFICE SPACE AND OFFICE SERVICES AGREEMENT

This Office Space and Office Services Agreement (this “Agreement”) is entered
into and effective as of January 1, 2008 (the “Effective Date”) by and between
NEWMONT USA LIMITED, a Delaware corporation with offices at 1700 Lincoln Street,
Denver, Colorado 80203 (“Newmont”), and Wayne W. Murdy (“Mr. Murdy”).

In consideration of the mutual promises and conditions contained in this
Agreement, and other good and valuable consideration (including services as
Chairman of the Board of Newmont Mining Corporation through December 31, 2007),
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1. TERM

This Agreement shall be effective from the Effective Date to December 31, 2012
(the “Term”). This Agreement shall automatically renew thereafter for one-year
terms, unless either party provides notice to the other of its intention not to
renew at least 30 days prior to the expiration of the initial or then-effective
renewal term.

 

2. STATEMENT OF SPACE AND SERVICES

During the Term, Newmont shall provide Mr. Murdy office space and access to
administrative assistant services, as designated in the sole discretion of
Newmont.

 

3. TAXES

Mr. Murdy shall not be deemed for any purpose to be an employee of Newmont.
Mr. Murdy shall not be eligible for any retirement plan, insurance program, or
any other employee or social benefits provided to employees of Newmont as a
result of this Agreement. AS A RESULT OF THIS AGREEMENT, MR. MURDY IS NOT
ENTITLED TO ANY BENEFITS ON ACCOUNT OF OCCUPATIONAL ACCIDENTS NOR TO ANY OTHER
WORKERS” COMPENSATION, LABOR RIGHTS BENEFITS, OR SIMILAR BENEFITS PROVIDED BY
NEWMONT TO ITS EMPLOYEES. It is not the intent of the parties to create, nor
shall this Agreement be construed as creating, a partnership, joint venture,
employment relationship, agency relationship, or association, or to render the
parties liable as partners, co-venturers, or principals. MR. MURDY SHALL BE
RESPONSIBLE FOR ALL TAXES LEVIED UPON THE VALUE OF THE OFFICE SPACE AND SERVICES
DESCRIBED HEREIN.



--------------------------------------------------------------------------------

4. NO ASSIGNMENT

This Agreement is only for the benefit of Mr. Murdy and therefore Mr. Murdy may
not assign or subcontract this Agreement to any third party.

 

5. TERMINATION

In the event of Mr. Murdy’s death, this Agreement shall automatically terminate.

 

6. ENTIRE AGREEMENT; SEVERABILITY

This Agreement constitutes the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes,
merges, and voids all negotiations, prior discussions, and prior agreements and
understandings, whether written or oral, relating to the subject matter hereof.
This Agreement may not be altered or amended except by a written document
executed by each party. Should any clause or provision of this Agreement be held
or deemed unenforceable or illegal by any court or other final authority, the
remaining clauses and provisions of this Agreement shall survive and be fully
enforceable as if the unenforceable or illegal provision was never included
herein.

 

7. GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Colorado.

 

 

Newmont USA Limited     Wayne W. Murdy By:       /s/ Sharon E. Thomas    
            /s/ Wayne W. Murdy                                         Title:  
    Vice President and Secretary       Date:       July 25, 2007     Date:  
    July 30, 2007

 

- 2 -